IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 45492

In the Interest of: JOHN DOE, A Child           )
Under Eighteen (18) Years of Age.               )
IDAHO DEPARTMENT OF HEALTH                      )    2018 Unpublished Opinion No. 340
AND WELFARE,                                    )
                                                )    Filed: January 26, 2018
       Petitioner-Respondent,                   )
                                                )    Karel A. Lehrman, Clerk
v.                                              )
                                                )    THIS IS AN UNPUBLISHED
JANE DOE (2017-37),                             )    OPINION AND SHALL NOT
                                                )    BE CITED AS AUTHORITY
       Respondent-Appellant.                    )
                                                )

       Appeal from the Magistrate Division of the District Court of the Seventh Judicial
       District, State of Idaho, Bonneville County. Hon. Ralph L. Savage, Magistrate.

       Judgment terminating parental rights, affirmed.

       Rocky L. Wixom, Bonneville County Public Defender, Idaho Falls, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Mark V. Withers, Deputy Attorney
       General, Idaho Falls, for respondent.
                  ________________________________________________

GRATTON, Chief Judge
       Jane Doe appeals from the judgment terminating her parental rights to her minor child.
We affirm.
                                                I.
                     FACTUAL AND PROCEDURAL BACKGROUND
       Doe is the biological mother of John Doe (“child”). Child was born in 2013 to Doe and
an unidentified father.   Beginning in 2009, the Idaho Department of Health and Welfare
(“Department”) received eight referrals regarding Doe as a parent, including concerns regarding
neglect, failing to properly feed and care for her children, physical abuse, substance abuse, drug
dealing, domestic violence, Doe being suicidal, and Doe’s mental health.           In 2016, law
enforcement declared that child was in imminent danger, removed him from Doe’s home due to

                                                1
its unsafe and hazardous condition (e.g., the presence of drug paraphernalia, little to no food, and
access to a machete), and placed him in shelter care.
       Thereafter, the magistrate held a shelter care hearing and found jurisdiction to keep child
in shelter care. In September 2016, the magistrate held an adjudicatory hearing and vested
custody of child in the Department due to Doe’s neglect. Doe failed to attend that hearing. In
October 2016, the magistrate held a case plan hearing and approved the plan filed by the
Department. Doe stipulated to the tasks in the case plan, which included completing a drug and
alcohol assessment, completing a substance abuse program, applying for a specialty court,
submitting to urinalysis testing, regularly taking mental health medications, having safe and
stable housing, seeking employment to meet her needs and child’s needs, and participating in
visitation with child.
       In 2017 the magistrate held a review hearing, a status conference, and a permanency
hearing. Doe failed to attend the permanency hearing. Nevertheless, the magistrate approved
the termination of Doe’s parental rights as the permanency plan. In August 2017, a verified
petition to terminate Doe’s parental rights to child was filed along with the Department’s
termination report. A hearing on the petition was held in September 2017, but Doe failed to
attend. The case manager testified that Doe had entirely failed to comply with the case plan, had
been absent for at least four months prior to the trial, had failed to stay in contact with the
Department and child’s guardian ad litem, and that termination of Doe’s rights was in the best
interest of child. In October 2017, the magistrate issued a decree and judgment terminating
Doe’s parental rights to child, finding it to be in the best interest of child because Doe had
abandoned child, neglected child, and was unable to discharge her parental responsibilities. Doe
timely appeals.
                                                 II.
                                            ANALYSIS
A.     Statutory Grounds for Termination
       As a preliminary matter, we note that Doe did not attend the termination hearing and, in
fact, had been absent and out-of-contact for some months prior to that time. She presented no
testimony, examination, or argument at the termination hearing. The entirety of Doe’s argument
on appeal, as contained in the appellant’s brief, reads:



                                                  2
                Respondent Mother argues that insufficient evidence exists as to any
        findings that there were grounds to terminate her parental rights, and the
        Magistrate abused his discretion in so doing. Likewise, it is not the child’s best
        interest to terminate mother’s rights and the Magistrate abused his discretion in
        entering the termination order. Counsel for Respondent acknowledges that the
        record reveals Mother did not attend the termination hearing or other hearings in
        the child protection case, however Mother has instructed that this appeal be filed
        and she requests that the Court review the record for error.
        Doe’s lack of participation at the termination hearing does not excuse compliance, on
appeal, with Idaho Appellate Rule 35(a)(6), which states that the appellant’s brief must “contain
the contentions of the appellant with respect to the issues presented on appeal, the reasons
therefor, with citations to the authorities, statutes and parts of the transcript and record relied
upon.” Here, Doe’s brief lacks any actual contentions with respect to the issues raised on appeal.
Rather, Doe makes bare and conclusory statements alleging that the magistrate abused its
discretion and that there was insufficient evidence to support the termination of Doe’s parental
rights. Doe fails to cite to either the transcript or the record but instead asks this Court to review
the record for potential errors on Doe’s behalf. This Court will not search the record on appeal
for error. Idaho Dept. of Health and Welfare v. Doe, 150 Idaho 103, 113, 244 P.3d 247, 257 (Ct.
App. 2010). Nevertheless, due to the constitutionally protected and fundamental parental rights,
and the interest of child, we will address the substantive issues regarding termination of Doe’s
parental rights.
        Doe argues that this Court should reverse the magistrate’s decree and judgment
terminating Doe’s parental rights because insufficient evidence exists to support the magistrate’s
findings that there were grounds to terminate her parental rights. The Department argues that
substantial and competent evidence supports the magistrate’s findings regarding the grounds for
termination. We agree with the Department.
        A parent has a fundamental liberty interest in maintaining a relationship with his or her
child. Troxel v. Granville, 530 U.S. 57, 65 (2000); Doe v. State, 137 Idaho 758, 760, 53 P.3d
341, 343 (2002). This interest is protected by the Fourteenth Amendment to the United States
Constitution. State v. Doe, 144 Idaho 839, 842, 172 P.3d 1114, 1117 (2007). Implicit in the
Termination of Parent and Child Relationship Act is the philosophy that, wherever possible,
family life should be strengthened and preserved. I.C. § 16-2001(2). Therefore, the requisites of
due process must be met when terminating the parent-child relationship. State v. Doe, 143 Idaho
383, 386, 146 P.3d 649, 652 (2006). Due process requires that the grounds for terminating a
                                                  3
parent-child relationship be proved by clear and convincing evidence.             Id.   Because a
fundamental liberty interest is at stake, the United States Supreme Court has determined that a
court may terminate a parent-child relationship only if that decision is supported by clear and
convincing evidence. Santosky v. Kramer, 455 U.S. 745, 769 (1982); see also I.C. § 16-2009; In
re Doe, 146 Idaho 759, 761-62, 203 P.3d 689, 691-92 (2009); Doe, 143 Idaho at 386, 146 P.3d at
652.
          On appeal from a decision terminating parental rights, this Court examines whether the
decision is supported by substantial and competent evidence, which means such evidence as a
reasonable mind might accept as adequate to support a conclusion. Doe v. Doe, 148 Idaho 243,
245-46, 220 P.3d 1062, 1064-65 (2009).          The appellate court will indulge all reasonable
inferences in support of the trial court’s judgment when reviewing an order that parental rights
be terminated. Id. The Idaho Supreme Court has also said that the substantial evidence test
requires a greater quantum of evidence in cases where the trial court’s finding must be supported
by clear and convincing evidence than in cases where a mere preponderance is required. Doe v.
Doe, 143 Idaho 343, 346, 144 P.3d 597, 600 (2006). Clear and convincing evidence is generally
understood to be evidence indicating that the thing to be proved is highly probable or reasonably
certain. In re Doe, 143 Idaho 188, 191, 141 P.3d 1057, 1060 (2006). Further, the magistrate’s
decision must be supported by objectively supportable grounds. Doe, 143 Idaho at 346, 144 P.3d
at 600.
          Idaho Code § 16-2005 permits a party to petition the court for termination of the parent-
child relationship when it is in the child’s best interest and any one of the following five factors
exist: (a) abandonment; (b) neglect or abuse; (c) lack of a biological relationship between the
child and a presumptive parent; (d) the parent is unable to discharge parental responsibilities for
a prolonged period that will be injurious to the health, morals, or well-being of the child; or (e)
the parent is incarcerated and will remain incarcerated for a substantial period of time. Each
statutory ground is an independent basis for termination. Doe, 144 Idaho at 842, 172 P.3d at
1117.
          The magistrate terminated Doe’s parental rights on the bases of neglect, abandonment,
and Doe’s inability to discharge parental responsibilities.      First, substantial and competent
evidence supports the magistrate’s determination that Doe abandoned child. The case manager,
who had been working with Doe and child since the beginning of this case, testified that Doe had

                                                  4
been absent for most of the year before the hearing and that the case manager had not heard
from, seen, or communicated with Doe for at least four months before the termination hearing.
Additionally, Doe did not attend the termination hearing nor did she maintain contact with the
guardian ad litem. This testimony was unrebutted. Accordingly, this evidence is adequate to
support the conclusion that Doe had abandoned child.
       Second, substantial and competent evidence supports the magistrate’s determination that
Doe neglected child. Based on the case manager’s testimony, the magistrate concluded that Doe
neglected child by failing to comply with the case plan and court orders. Termination of parental
rights is proper where the parent fails to meet the primary requirements or goals of the case plan.
Idaho Dep’t. of Health & Welfare v. Doe, 151 Idaho 498, 502, 260 P.3d 1169, 1173 (2011). Doe
had stipulated to the tasks in the case plan, which included: completing a drug and alcohol
assessment, completing a substance abuse program, applying for a specialty court, submitting to
urinalysis testing, regularly taking mental health medications, having safe and stable housing,
seeking employment to meet her needs and the needs of her children, and participating in
visitation with the children. The case manager testified that Doe had completely failed to
comply with the case plan:
                [Doe] has not shown up for or completed her substance abuse treatment.
       She has been . . . absent for the last four months. So . . . I have not heard from
       her, not seen her, not had communication from her.
                I don’t know where she’s currently living. Last I heard, she was living in
       a trailer or tent at Tourist Park. She was kicked out of Idaho housing last year and
       was banned from it, for her, I believe, six years.
                So at this point, she is relying on others to meet her needs. She has a
       boyfriend. And she--she has refused to get a job because she’s still trying to get
       on SSI last I heard, that I had communicated with her.
                At this point, I haven’t seen her be able to maintain her sobriety from all
       illegal substances. She has a history of meth and marijuana use that’s pretty
       significant that have impacted her relationships with her children.
Moreover, throughout the case Doe failed to submit to urinalysis testing, take her mental health
medications, attend visitation on a regular basis with child, complete parenting instruction,
follow drug and alcohol assessment recommendations, or obtain a stable and safe place to live.
Accordingly, this evidence is adequate to support the conclusion that Doe had neglected child.
       Third, substantial and competent evidence supports the magistrate’s determination that
Doe is unable to discharge parental responsibilities to child. The court may consider various
circumstances in finding termination appropriate. See Idaho Dep’t. of Health & Welfare v. Doe,

                                                5
160 Idaho 824, 832, 379 P.3d 1094, 1102 (2016) (holding that repeated commission of crimes,
instability in housing, probation violations, failure to obtain employment, failure to refrain from
inappropriate associations, failure to comply with any of the case plan tasks, repeated failure to
follow through with drug treatment, and repeated incarceration constitute substantial and
competent evidence of a parent’s inability to discharge parental responsibilities).        Doe has
demonstrated an inability to discharge basic parental responsibilities by failing to secure stable
housing, complete substance abuse treatment, maintain sobriety, or seek employment.
Moreover, she was charged with criminal conspiracy and animal cruelty while this child
protection case was pending. Accordingly, this evidence is adequate to support the conclusion
that Doe is unable to discharge her parental responsibilities.
       Ultimately, clear and convincing evidence supports the trial court’s findings of fact and
conclusions of law regarding the statutory grounds for termination of Doe’s parental rights.
B.     The Child’s Best Interest
       Doe argues that it is not in child’s best interest to terminate her parental rights. The
Department argues that substantial and competent evidence supports the magistrate’s finding that
termination of Doe’s parental rights is in the best interest of child.         We agree with the
Department.
       Once a statutory ground for termination has been established, the trial court must next
determine whether it is in the best interest of the child to terminate the parent-child relationship.
In re Aragon, 120 Idaho 606, 611, 818 P.2d 310, 315 (1991). When determining whether
termination is in the child’s best interest, the trial court may consider the parent’s history with
substance abuse, the stability and permanency of the home, the unemployment of the parent, the
financial contribution of the parent to the child’s care after the child is placed in protective
custody, the improvement of the child while in foster care, the parent’s efforts to improve his or
her situation, and the parent’s continuing problems with the law. In re Doe, 159 Idaho 192, 198,
358 P.3d 77, 83 (2015); In re Doe, 156 Idaho 103, 111, 320 P.3d 1262, 1270 (2014). A finding
that it is in the best interest of the child to terminate parental rights must still be made upon
objective grounds. In re Doe, 152 Idaho 953, 956-57, 277 P.3d 400, 403-04 (Ct. App. 2012).
       For several reasons it is in child’s best interest to terminate Doe’s parental rights. Doe
has a history of substance abuse problems and failed to complete treatment as required by the
case plan. Doe’s housing is unstable and uncertain, and she failed to attend multiple hearings in

                                                 6
this case. The case manager testified about the stability and bond that child had developed with
the foster family, and about the importance of keeping child together with an older sibling who
was also placed with the same foster family. The case manager also testified about the need for a
parent to be present in child’s life, and about child’s need for the permanency of a home.
       Importantly, Doe has made little effort to improve her situation. Doe entirely failed to
follow the case plan that she had stipulated to. She remained unemployed and was not seeking
employment but was instead relying on a boyfriend and others to support her. Additionally, Doe
had been absent from child’s life for almost an entire year, missing visits, and had not been in
contact with the Department for at least four months prior to the termination. For these reasons,
termination of Doe’s parental rights is in the best interest of child.
                                                 III.
                                          CONCLUSION
       Clear and convincing evidence supports the trial court’s findings that Doe abandoned and
neglected child, and is unable to discharge her parental responsibilities. Additionally, it is in the
best interest of child to terminate Doe’s parental rights. Therefore, we affirm the judgment
terminating Doe’s parental rights.
       Judge GUTIERREZ and Judge LORELLO CONCUR.




                                                   7